On Petition fob a Rehearing.
Woods, J.
It is strenuously insisted that the second paragraph of the reply was not a good reply to all the paragraphs of answer to which it was addressed, and that, for the error of the court in overruling the demurrer to it, the judgment ought to be reversed.
The following extract from the appellant’s original brief presents the question:
“The complaint is in eight paragraphs, each based upon a certificate for moneys deposited at different times, the last deposited in 1877. The first and second paragraphs are for money deposited in 1876. All the other deposits were made subsequently. The defendant, in his answer, says that he had retired before any of these deposits were made, and the plaintiff, before making the several deposits, had notice of his retirement. It is no reply to this answer to say that when plaintiff made the first deposit, sued upon in the first and second paragraphs of complaint, Uhl held himself out as a partner, and he had no notice of Uhl’s retirement. If he had notice when he made the third, fourth, fifth, sixth, seventh and eighth deposits that Uhl had retired, Uhl would be entitled to recover upon those paragraphs.”
The answers referred to were nothing but special argumentative denials, and there was no more propriety in replying to *41them than to an answer of general denial. But, waiving this view, and allowing that a replication was admissible, and conceding, too, the soundness of the objection made to the paragraph in question, we still reach the same conclusion. The error in the ruling upon the demurrer was harmless. The answers of the jury to the interrogatories show affirmatively that, during the entire time of his dealings with the firm, the appellee, without notice of his withdrawal, acted in the belief that the appellant, whom he had before known to be a partner, was still a member of the firm.
If, therefore, the reply was too narrow, it is nevertheless clear that the verdict does not rest upon it, but upon proof abundantly sufficient and which was admissible independently of the bad paragraph; and, this being so, the error is not available. The Ohio, etc., R. W. Co. v. Collarn, 73 Ind. 261; Trammel v. Chipman, 74 Ind. 474.
Rehearing denied, with costs.